 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDLitton Financial Printing Division, a Division ofLitton Business Systems, Inc. and Printing Spe-cialties and Paper Products Union, DistrictCouncil No. 1, Local 777. Case 32-CA-3036June 12, 1981DECISION AND ORDERUpon a charge filed on September 4, 1980, byPrinting Specialties and Paper Products Union,District Council No. 1, Local 777, herein called theUnion, and duly served on Litton Financial Print-ing Division, A Division of Litton Business Sys-tems, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 32, issued a com-plaint on September 30, 1980, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 2, 1980,following a Board election in Case 32-RD-170, theUnion was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;tand that,commencing on or about August 1, 1980, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so. On or about October 17, 1980,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint. On October 22, 1980, an amendmentto complaint was issued by the Regional Directorto which Respondent filed no answer.On January 5, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 9,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Thereafter,the Union filed a "Joinder to the Motion for Sum-' Official notice is taken of the record in the representation proceed-ing, Case 32-RD-170, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosyslems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 77mary Judgment" in which it requested an award ofattorney's fees and costs. Respondent then filed aresponse to the Notice To Show Cause. Thereafter,the Union filed a "Motion to Strike Response fromEmployer."Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent denies thevalidity of the Union's certification and asserts thatthe election should have been set aside because ofUnion misconduct. In its response, Respondent in-dicates that it opposes the Motion for SummaryJudgment for the reasons set forth in its exceptionsto the Hearing Officer's report in Case 32-RD-170,described below, and also opposes the Union's re-quest for attorney's fees and costs made in theUnion's "Joinder to Motion for Summary Judg-ment."2A review of the record herein, including that inCase 32-RD-170, reveals that an election was con-ducted on August 17, 1979, pursuant to a Stipula-tion for Certification Upon Consent Election ap-proved by the Regional Director for Region 32 onJuly 26, 1979. Of approximately 60 eligible voters,28 cast ballots for, and 27 cast ballots against, con-tinued representation by the Union. There were nochallenged ballots. Respondent filed objections al-leging, inter alia, that the Union coerced and madematerial misrepresentations to employees. Follow-ing investigation of the objections the Acting Re-gional Director issued his Report and Recommen-dations on Objections in which he recommendedthat Objections 1, 2, and 3, involving alleged mis-representations and threats concerning a pensionplan, be scheduled for hearing and that Respond-ent's remaining objections be overruled in their en-tirety. Respondent filed exceptions and, on January28, 1980, the Board issued its Order adopting theActing Regional Director's recommendations. Fol-lowing a hearing, the Hearing Officer, on April 3,1980, issued his Report on Objections in which herecommended that Objections 1, 2, and 3 be over-ruled as he found no union misrepresentations orthreats involving the pension plan which warrantedsetting aside the election. Respondent filed excep-tions to this report. On July 2, 1980, the Boardfound the exceptions without merit and issued aDecision and Certification of Representative.32 The Union's motion to strike Respondent's response is hereby deniedand the Union's request for cost and fees is also denied as a reimburse-ment order is not justified under Heck's Inc., 215 NLRB 765 (1974), andTiidee Products, Inc. 194 NLRB 1234 (1972).3 Not reported in volumes of Board decisions. LITTON FINANCIAL PRINTING DIVISION517It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a New York corporation with anoffice and place of business in Santa Clara, Califor-nia. At all times material herein, it has been en-gaged in the wholesale printing and distribution offinancial documents. During the 12 months preced-ing issuance of the amendment to the complaint,Respondent in the course and conduct of its busi-ness operations purchased and received goods orservices valued in excess of $50,000 directly fromsuppliers located outside the State of California.5We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDPrinting Specialties and Paper Products Union,District Council No. 1, Local 777, is a labor orga-nization within the meaning of Section 2(5) of theAct.4 See Pittsburgh Plate Glass Co. v. NALR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).6 Respondent failed to file an answer to the complaint amendmentwhich alleged the value of goods or services Respondent purchased orreceived from outside the State of California.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its facility locat-ed at 2260 De La Cruz Blvd., Santa Clara,California; excluding all other employees,office clericals, guards and supervisors as de-fined in the Act.2. The certificationOn August 17, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 32, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 2, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 29, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 1, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 1, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper- 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Litton Financial Printing Division, A Divisionof Litton Business Systems, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Printing Specialties and Paper ProductsUnion, District Council No. 1, Local 777, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employeesemployed by the Employer at its facility located at2260 De La Cruz Blvd., Santa Clara, California;excluding all other employees, office clericals,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since July 2, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 1, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Litton Financial Printing Division, A Division ofLitton Business Systems, Inc., Santa Clara, Califor-nia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Printing Specialtiesand Paper Products Union, District Council No. 1,Local 777, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employeesemployed by the employer at its facility locat-ed at 2260 De La Cruz Blvd., Santa Clara,California; excluding all other employees,office clericals, guards and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. LITTON FINANCIAL PRINTING DIVISION519(b) Post at its Santa Clara, California, locationcopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 32, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with." In the ecent that Ihis Order is enforced by a Judgmenl of a nitedStates Court of Appeals. the \ord ite llnt lilie reading i'osled hbOrder of the National Labor Relatlions Board" hall read P'ohsted 'ursu-ant to a Judgment of the ninted Slates Court of Appeals EIniiforcing antOrder of the National Labor Realiaons Boa;lrdAPPENDIXNOTICE To EMPL.YEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARI)An Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Printing Specialties and Paper ProductsUnion, District Council No. 1, Local 777, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed by us at our facility located at2260 De La Cruz Blvd., Santa Clara, Cali-fornia; excluding all other employees, officeclericals, guards and supervisors defined inthe Act.LITTON FINANCIAL PRINTING DIVI-SION, A DIVISION OF LITTON BUSI-NESS SYSTEMS, INC.